DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Continued Examination Under 37 CFR 1.114

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/4/2022 has been entered.
 
Response to Arguments

3.	Applicant’s argument with respect to claims 1-6, 8-10, and 12-15 have been considered but are moot in view of new grounds of rejection based on Centonza (WO 2017/135859 A1) and Quan (WO 2018/120225 A1).

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1-2, 5-6, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1707749 (“CN selection for E-UTRAN connected to 5G CN”, 3GPP TSG-RAN WG2 Meeting #99 Berlin, Germany, 21-25 August 2017, R2-1707749) in view of Salkintzis (US 2017/0245316 A1), further in view of Centonza (WO 2017/135859 A1), and further in view of Quan (WO 2018/120225 A1).

Regarding claim 1, R2-1707749 teaches a method performed by a terminal in a wireless communication system (sect. 2.2, “UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information”), the method comprising: 
receiving, from a base station, system information including a public land mobile network (PLMN) list, the PLMN list including at least one PLMN for a type of a core network (sect. 2.2, “for the UE to select and switch to a different CN type depending on the available PLMNs (~a public land mobile network (PLMN) list) and CN types (~information on a type of a core network related to each PLMN) obtained from the cell system information … UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information. In fact, as already decided by RAN WG2, the CN type is going to be an additional property of broadcast PLMN data, so it is more than logical that we utilize exactly the same framework for selecting the CN type. The AS reads cell system information and passes it to NAS, while NAS makes a joint decision for PLMN and CN type”),  
 	wherein the type of the core network includes an evolved packet core (EPC) and a fifth generation core (5GC) (sect. 1, “support a deployment case when the eLTE
eNB is connected to both EPC and 5GC”; sect. 2.1, “UE supports both LTE and NR, then it can initiate its connection to the core network by means of either EPC or 5GC NAS protocol”; Fig. 1, “Architecture for migration scenario for EPC and 5G CN”); 
selecting, by a non-access stratum (NAS) layer of the terminal, a core network type to be accessed by the terminal, based on the system information (sect. 2.2, “The AS reads cell system information and passes it to NAS, while NAS makes a joint decision (~selection) for PLMN and CN type, triggering further actions for the NAS and AS layers”).  
	R2-1707749 does not explicitly teach 
	transmitting, to the base station, a radio resource control (RRC) connection request message for the selected core network type,
receiving, from the base station, an RRC connection setup message, in response to the RRC connection request message; and 
 	transmitting, to the base station, an RRC connection setup complete message based on the RRC connection setup message, 
 	wherein the RRC connection setup complete message includes information on a network slice for the terminal, in case that the selected core network type is the 5GC.  
	However, Salkintzis teaches 
	transmitting, to a base station, a radio resource control (RRC) connection request message for a selected core network type ([0107], “the processor 302 (of base station/base unit) may control the radio transceiver 310 (~of base station/base unit) to receive a RRC Connection Request and transmit an RRC Connection Setup message”),
receiving, from the base station, an RRC connection setup message, in response to the RRC connection request message ([0107], “processor 302 (~of base station (~base unit 104 in Fig. 3)) may also control the radio transceiver 310 to receive UL signals from the remote unit 102 (~terminal in Fig. 1). For example, the processor 302 (~of base unit 104 in Fig. 3) may control the radio transceiver 310 (~of base station) to receive a RRC Connection Request and transmit an RRC Connection Setup message”); and 
 	transmitting, to the base station, an RRC connection setup complete message based on the RRC connection setup message ([0107], “In some embodiments, the processor 302 controls the transceiver 310 to transmit DL signals to a remote unit 102 (~terminal). The processor 302 may also control the radio transceiver 310 to receive UL signals from the remote unit 102. For example, the processor 302 may control the radio transceiver 310 (~of base station) to receive a RRC Connection Request and transmit an RRC Connection Setup message. The processor 302 (~of base station (~base unit 104 in Fig. 3)) may further identify an application category parameter included in a received RRC Connection Setup Complete message and select a network slice 112 based on the application category parameter”). 
 	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Salkintzis with the teaching of R2-1707749 in order to enable a UE to both select a desired network slice (based on some criteria) and to attach to the selected network slice (Salkintzis [0048]).
 	 	The combination does not explicitly teach wherein the RRC connection setup complete message includes information on a network slice for the terminal, in case that the selected core network type is the 5GC.
	However, Centonza teaches wherein an RRC connection setup complete message includes information on a network slice for a terminal, in case that a selected core network type is a 5GC (pg. 20 lines 18-21, “different identifiers may be transmitted to the RAN node 12 in one single message or may be transmitted in a plurality of messages, such as e.g. transmitting the S-TMSI in a RRC Connection Request message and the PLMN-ID, the slice ID and the NAS-PDU in a RRC Connection Setup Complete message”; pg. 17 lines 15-23, “the first network slice node 13 supports the first set of functionalities out of the total set of functionalities in the first network of the communication network, which first set of functionalities belongs to the first network slice of the first network, and is separated from another set of functionalities out of the total set of functionalities in the first network. A first network comprises one or more first network nodes 15, such as first core network nodes 19 e.g. Radio Software Defined Networking (SDN) nodes, MMEs, S-GWs, Serving GPRS Support Nodes (SGSN), or corresponding nodes in e.g. a 5G network or similar”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Centonza with the teaching of R2-1707749 as modified by Salkintzis in order to enable business expansion, i.e. improve the operator’s ability to serve other industries by offering connectivity services with different network characteristics, such as e.g. performance, security, robustness, and/or complexity (Centonza pg. 7 lines 8-11).
	The combination does not explicitly teach receiving, from the base station, an RRC message including information for re- directing the terminal to another core network type.
	However, Quan teaches receiving, from a base station, an RRC message including information for re-directing a terminal to another core network type (pg. 28 pars. 9-10, “The e-eNB (~base station) generates a core network relocation indication message and sends the message to the UE (~terminal). The core network relocation indication message is used to indicate that the UE switches from accessing the Ng-core to accessing the EPC (~information for re-directing a terminal to another core network type), and the message is sent by using an RRC message”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Quan with the teaching of R2-1707749 as modified by Salkintzis and Centonza in order to avoid the service delay and improve the user experience when the terminal is connected or attempts to connect to the core (Quan pgs. 2-3).

 	Regarding claim 2, R2-1707749 in view of Salkintzis, further in view of Centonza, and further in view of Quan teaches the terminal method of claim 1, 
 	wherein the system information is received by an access stratum (AS) layer of the terminal (R2-1707749 sect. 2.2, “UE … switch from one PLMN to another … AS reads cell system information and passes it to NAS”), and 
 	wherein, if the system information is received, the AS layer provides the NAS layer with the PLMN list (R2-1707749 sect. 2.2, “for the UE to select and switch to a different CN type depending on the available PLMNs (~a public land mobile network (PLMN) list) and CN types obtained from the cell system information … UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information. In fact, as already decided by RAN WG2, the CN type is going to be an additional property of broadcast PLMN data, so it is more than logical that we utilize exactly the same framework for selecting the CN type. The AS reads cell system information and passes it to NAS, while NAS makes a joint decision for PLMN and CN type”).  

Regarding claim 5, R2-1707749 teaches a method performed by a base station in a wireless communication system, the method comprising: 
 	transmitting, to a terminal, system information including a public land mobile network (PLMN) list, the PLMN list including at least one PLMN for a type of a core network (sect. 2.2, “for the UE to select and switch to a different CN type depending on the available PLMNs (~a public land mobile network (PLMN) list) and CN types (~information on a type of a core network related to each PLMN) obtained from the cell system information … UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information. In fact, as already decided by RAN WG2, the CN type is going to be an additional property of broadcast PLMN data, so it is more than logical that we utilize exactly the same framework for selecting the CN type. The AS reads cell system information and passes it to NAS, while NAS makes a joint decision for PLMN and CN type”), 
 	wherein the type of the core network includes an evolved packet core (EPC) and a fifth generation core (5GC) (sect. 1, “support a deployment case when the eLTE
eNB is connected to both EPC and 5GC”; sect. 2.1, “UE supports both LTE and NR, then it can initiate its connection to the core network by means of either EPC or 5GC NAS protocol”; Fig. 1, “Architecture for migration scenario for EPC and 5G CN”).   
	R2-1707749 does not explicitly teach receiving, from the terminal, a radio resource control (RRC) connection request message for a core network type, the core network type being selected by a non-access stratum (NAS) layer of the terminal based on the system information;
 	transmitting, to the terminal, an RRC connection setup message, in response to the RRC connection request message; and 
 	receiving, from the terminal, an RRC connection setup complete message based on the RRC connection setup message, wherein the RRC connection setup complete message includes information on a network slice for the terminal, in case that the selected core network type is the 5GC.    
	However, Salkintzis teaches receiving, from a terminal, a radio resource control (RRC) connection request message for a core network type ([0107], “the processor 302 (of base station/base unit) may control the radio transceiver 310 (~of base station/base unit) to receive a RRC Connection Request and transmit an RRC Connection Setup message”), 
 	the core network type being selected by a non-access stratum (NAS) layer of the terminal based on system information ([0111], “cellular modem 410 may include a non-access stratum (“NAS”) layer 412 and a radio resource control (“RRC”) layer 414 as part of the access stratum layer”, wherein the NAS layer manages the establishment of communication sessions including selection and connection to the core network; [0091], “RAN 108 is communicatively coupled to a packet core such as a 5G packet core or the evolved packet core (“EPC”) 110 specified in LTE specifications. Although FIG. 1 shows an EPC, the present disclosure is not intended to be limited to the implementation of any particular wireless communication system architecture or protocol”);
 	transmitting, to the terminal, an RRC connection setup message, in response to the RRC connection request message ([0107], “processor 302 (~of base station (~base unit 104 in Fig. 3)) may also control the radio transceiver 310 to receive UL signals from the remote unit 102 (~terminal in Fig. 1). For example, the processor 302 (~of base unit 104 in Fig. 3) may control the radio transceiver 310 (~of base station) to receive a RRC Connection Request and transmit an RRC Connection Setup message”); and 
 	receiving, from the terminal, an RRC connection setup complete message based on the RRC connection setup message ([0107], “In some embodiments, the processor 302 controls the transceiver 310 to transmit DL signals to a remote unit 102 (~terminal). The processor 302 may also control the radio transceiver 310 to receive UL signals from the remote unit 102. For example, the processor 302 may control the radio transceiver 310 (~of base station) to receive a RRC Connection Request and transmit an RRC Connection Setup message. The processor 302 (~of base station (~base unit 104 in Fig. 3)) may further identify an application category parameter included in a received RRC Connection Setup Complete message and select a network slice 112 based on the application category parameter”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Salkintzis with the teaching of R2-1707749 in order to enable a UE to both select a desired network slice (based on some criteria) and to attach to the selected network slice (Salkintzis [0048]). 
		 The combination does not explicitly teach wherein the RRC connection setup complete message includes information on a network slice for the terminal, in case that the selected core network type is the 5GC.
	However, Centonza teaches wherein an RRC connection setup complete message includes information on a network slice for a terminal, in case that a selected core network type is a 5GC (pg. 20 lines 18-21, “different identifiers may be transmitted to the RAN node 12 in one single message or may be transmitted in a plurality of messages, such as e.g. transmitting the S-TMSI in a RRC Connection Request message and the PLMN-ID, the slice ID and the NAS-PDU in a RRC Connection Setup Complete message”; pg. 17 lines 15-23, “the first network slice node 13 supports the first set of functionalities out of the total set of functionalities in the first network of the communication network, which first set of functionalities belongs to the first network slice of the first network, and is separated from another set of functionalities out of the total set of functionalities in the first network. A first network comprises one or more first network nodes 15, such as first core network nodes 19 e.g. Radio Software Defined Networking (SDN) nodes, MMEs, S-GWs, Serving GPRS Support Nodes (SGSN), or corresponding nodes in e.g. a 5G network or similar”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Centonza with the teaching of R2-1707749 as modified by Salkintzis in order to enable business expansion, i.e. improve the operator’s ability to serve other industries by offering connectivity services with different network characteristics, such as e.g. performance, security, robustness, and/or complexity (Centonza pg. 7 lines 8-11).
	The combination does not explicitly teach transmitting, to the terminal, an RRC message including information for re-directing the terminal to another core network type.
 	However, Quan teaches transmitting, to a terminal, an RRC message including information for re-directing the terminal to another core network type (pg. 28 pars. 9-10, “The e-eNB (~base station) generates a core network relocation indication message and sends the message to the UE (~terminal). The core network relocation indication message is used to indicate that the UE switches from accessing the Ng-core to accessing the EPC (~information for re-directing a terminal to another core network type), and the message is sent by using an RRC message”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Quan with the teaching of R2-1707749 as modified by Salkintzis and Centonza in order avoid the service delay and improve the user experience when the terminal is connected or attempts to connect to the core (Quan pgs. 2-3).

Regarding claim 6, R2-1707749 in view of Salkintzis, further in view of Centonza, and further in view of Quan teaches the base station method of claim 5, 
wherein the system information is received by an access stratum (AS) layer of the terminal (R2-1707749 sect. 2.2, “UE … switch from one PLMN to another … AS reads cell system information and passes it to NAS”), and 
wherein, if the system information is received, the AS layer provides the NAS layer with the PLMN list (R2-1707749 sect. 2.2, “for the UE to select and switch to a different CN type depending on the available PLMNs (~a public land mobile network (PLMN) list) and CN types obtained from the cell system information … UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information. In fact, as already decided by RAN WG2, the CN type is going to be an additional property of broadcast PLMN data, so it is more than logical that we utilize exactly the same framework for selecting the CN type. The AS reads cell system information and passes it to NAS, while NAS makes a joint decision for PLMN and CN type”).  

Regarding claim 9, R2-1707749 teaches a terminal in a wireless communication system (sect. 2.2, “UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information”), 
the terminal (sect. 2.2, “UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information”) comprising: 
a transceiver (sect. 3, “LTE and NR capable UEs”, wherein the UE each comprises at least a transceiver); and 
a controller (sect. 3, “LTE and NR capable UEs”, wherein the UEs each comprise at least a controller) configured to: 
control the transceiver to receive, from a base station, system information including a public land mobile network (PLMN) list, the PLMN list including at least one PLMN for a type of a core network (sect. 2.2, “for the UE to select and switch to a different CN type depending on the available PLMNs (~a public land mobile network (PLMN) list) and CN types (~information on a type of a core network related to each PLMN) obtained from the cell system information … UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information. In fact, as already decided by RAN WG2, the CN type is going to be an additional property of broadcast PLMN data, so it is more than logical that we utilize exactly the same framework for selecting the CN type. The AS reads cell system information and passes it to NAS, while NAS makes a joint decision for PLMN and CN type”), 
 	wherein the type of the core network includes an evolved packet core (EPC) and a fifth generation core (5GC) (sect. 1, “support a deployment case when the eLTE
eNB is connected to both EPC and 5GC”; sect. 2.1, “UE supports both LTE and NR, then it can initiate its connection to the core network by means of either EPC or 5GC NAS protocol”; Fig. 1, “Architecture for migration scenario for EPC and 5G CN”),
select a core network type to be accessed by the terminal based on the system information, by a non-access stratum (NAS) layer of the terminal (sect. 2.2, “The AS reads cell system information and passes it to NAS, while NAS makes a joint decision (~selection) for PLMN and CN type, triggering further actions for the NAS and AS layers”), 
R2-1707749 does not explicitly teach 
controlling the transceiver to receive, from the base station, an RRC connection setup message, in response to the RRC connection request message, 
 	control the transceiver to transmit, to the base station, an RRC connection setup complete message based on the RRC connection setup message, 
 	wherein the RRC connection setup complete message includes information on a network slice for the terminal, in case that the selected core network type is the 5GC.  	
However, Salkintzis teaches 
controlling a transceiver to receive, from a base station, an RRC connection setup message, in response to a RRC connection request message ([0107], “processor 302 (~of base station (~base unit 104 in Fig. 3)) may also control the radio transceiver 310 to receive UL signals from the remote unit 102 (~terminal in Fig. 1). For example, the processor 302 (~of base unit 104 in Fig. 3) may control the radio transceiver 310 (~of base station) to receive a RRC Connection Request and transmit an RRC Connection Setup message”; Fig. 2, “Processor 202” controlling “Transceiver 210”), and 
 	control the transceiver to transmit, to the base station, an RRC connection setup complete message based on a RRC connection setup message ([0107], “In some embodiments, the processor 302 controls the transceiver 310 to transmit DL signals to a remote unit 102 (~terminal). The processor 302 may also control the radio transceiver 310 to receive UL signals from the remote unit 102. For example, the processor 302 may control the radio transceiver 310 (~of base station) to receive a RRC Connection Request and transmit an RRC Connection Setup message. The processor 302 (~of base station (~base unit 104 in Fig. 3)) may further identify an application category parameter included in a received RRC Connection Setup Complete message and select a network slice 112 based on the application category parameter”; Fig. 2, “Processor 202” controlling “Transceiver 210”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Salkintzis with the teaching of R2-1707749 in order to enable a UE to both select a desired network slice (based on some criteria) and to attach to the selected network slice (Salkintzis [0048]). 
 		 The combination does not explicitly teach wherein the RRC connection setup complete message includes information on a network slice for the terminal, in case that the selected core network type is the 5GC.
	However, Centonza teaches wherein an RRC connection setup complete message includes information on a network slice for a terminal, in case that a selected core network type is a 5GC (pg. 20 lines 18-21, “different identifiers may be transmitted to the RAN node 12 in one single message or may be transmitted in a plurality of messages, such as e.g. transmitting the S-TMSI in a RRC Connection Request message and the PLMN-ID, the slice ID and the NAS-PDU in a RRC Connection Setup Complete message”; pg. 17 lines 15-23, “the first network slice node 13 supports the first set of functionalities out of the total set of functionalities in the first network of the communication network, which first set of functionalities belongs to the first network slice of the first network, and is separated from another set of functionalities out of the total set of functionalities in the first network. A first network comprises one or more first network nodes 15, such as first core network nodes 19 e.g. Radio Software Defined Networking (SDN) nodes, MMEs, S-GWs, Serving GPRS Support Nodes (SGSN), or corresponding nodes in e.g. a 5G network or similar”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Centonza with the teaching of R2-1707749 as modified by Salkintzis in order to enable business expansion, i.e. improve the operator’s ability to serve other industries by offering connectivity services with different network characteristics, such as e.g. performance, security, robustness, and/or complexity (Centonza pg. 7 lines 8-11).
 	The combination does not explicitly teach controlling the transceiver to receive, from the base station, an RRC message including information for re-directing the terminal to another core network type.
	However, Quan teaches controlling a transceiver to receive, from a base station, an RRC message including information for re-directing the terminal to another core network type (pg. 28 pars. 9-10, “The e-eNB (~base station) generates a core network relocation indication message and sends the message to the UE (~terminal). The core network relocation indication message is used to indicate that the UE switches from accessing the Ng-core to accessing the EPC (~information for re-directing a terminal to another core network type), and the message is sent by using an RRC message”; pg. 45 pars. 11-12, “A terminal, comprising: a transceiver unit, configured to receive a core network relocation indication message sent by the first core network device”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Quan with the teaching of R2-1707749 as modified by Salkintzis and Centonza in order avoid the service delay and improve the user experience when the terminal is connected or attempts to connect to the core (Quan pgs. 2-3).

Regarding claim 10, R2-1707749 in view of Salkintzis, further in view of Centonza, and further in view of Quan teaches the terminal of claim 9, 
wherein the system information is received by an access stratum (AS) layer of the terminal (R2-1707749 sect. 2.2, “UE … switch from one PLMN to another … AS reads cell system information and passes it to NAS”), and 
wherein, if the system information is received, the controller is configured to control to provide, from the AS layer to the NAS layer, the PLMN list (R2-1707749 sect. 2.2, “for the UE to select and switch to a different CN type depending on the available PLMNs (~a public land mobile network (PLMN) list) and CN types obtained from the cell system information … UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information. In fact, as already decided by RAN WG2, the CN type is going to be an additional property of broadcast PLMN data, so it is more than logical that we utilize exactly the same framework for selecting the CN type. The AS reads cell system information and passes it to NAS, while NAS makes a joint decision for PLMN and CN type”).  

Regarding claim 13, R2-1707749 teaches a base station in a wireless communication system (sect. 2.2, “In fact, as already decided by RAN WG2, the CN type is going to be an additional property of broadcast PLMN data, so it is more than logical that we utilize exactly the same framework for selecting the CN type. The AS reads cell system information and passes it to NAS, while NAS makes a joint decision for PLMN and CN type”), the base station comprising: 
a transceiver (sect. 3, “LTE and NR capable UEs”, wherein the UE each comprises at least a transceiver); and 
a controller (sect. 3, “LTE and NR capable UEs”, wherein the UEs each comprise at least a controller) configured to: 
control the transceiver to transmit, to a terminal, system information including a public land mobile network (PLMN) list, the PLMN list including at least one PLMN for a type of a core network (sect. 2.2, “for the UE to select and switch to a different CN type depending on the available PLMNs (~a public land mobile network (PLMN) list) and CN types (~information on a type of a core network related to each PLMN) obtained from the cell system information … UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information. In fact, as already decided by RAN WG2, the CN type is going to be an additional property of broadcast PLMN data, so it is more than logical that we utilize exactly the same framework for selecting the CN type. The AS reads cell system information and passes it to NAS, while NAS makes a joint decision for PLMN and CN type”; sect. 3, “LTE and NR capable UEs”, wherein the each UEs comprise a transceiver),  
 	wherein the type of the core network includes an evolved packet core (EPC) and a fifth generation core (5GC) (sect. 1, “support a deployment case when the eLTE
eNB is connected to both EPC and 5GC”; sect. 2.1, “UE supports both LTE and NR, then it can initiate its connection to the core network by means of either EPC or 5GC NAS protocol”; Fig. 1, “Architecture for migration scenario for EPC and 5G CN”). 
R2-1707749 does not explicitly teach controlling the transceiver to receive, from the terminal, a radio resource control (RRC) connection request message for a core network type, the core network type being selected by a non-access stratum (NAS) layer of the terminal based on the system information,
control the transceiver to transmit, to the terminal, an RRC connection setup message, in response to the RRC connection request message, and 
control the transceiver to receive, from the terminal, an RRC connection setup complete message based on the RRC connection setup message, 
wherein the RRC connection setup complete message includes information on a network slice for the terminal, in case that the selected core network type is the 5GC.
However, Salkintzis teaches controlling a transceiver to receive, from a terminal, a radio resource control (RRC) connection request message for a core network type ([0107], “the processor 302 (of base station/base unit) may control the radio transceiver 310 (~of base station/base unit) to receive a RRC Connection Request and transmit an RRC Connection Setup message”; Fig. 2, “Processor 202” controlling “Transceiver 210”), 
the core network type being selected by a non-access stratum (NAS) layer of the terminal based on the system information ([0111], “cellular modem 410 may include a non-access stratum (“NAS”) layer 412 and a radio resource control (“RRC”) layer 414 as part of the access stratum layer”, wherein the NAS layer manages the establishment of communication sessions including selection and connection to the core network; [0091], “RAN 108 is communicatively coupled to a packet core such as a 5G packet core or the evolved packet core (“EPC”) 110 specified in LTE specifications. Although FIG. 1 shows an EPC, the present disclosure is not intended to be limited to the implementation of any particular wireless communication system architecture or protocol”),
control the transceiver to transmit, to the terminal, an RRC connection setup message, in response to the RRC connection request message ([0107], “processor 302 (~of base station (~base unit 104 in Fig. 3)) may also control the radio transceiver 310 to receive UL signals from the remote unit 102 (~terminal in Fig. 1). For example, the processor 302 (~of base unit 104 in Fig. 3) may control the radio transceiver 310 (~of base station) to receive a RRC Connection Request and transmit an RRC Connection Setup message”; Fig. 2, “Processor 202” controlling “Transceiver 210”), and 
control the transceiver to receive, from the terminal, an RRC connection setup complete message based on the RRC connection setup message ([0107], “In some embodiments, the processor 302 controls the transceiver 310 to transmit DL signals to a remote unit 102 (~terminal). The processor 302 may also control the radio transceiver 310 to receive UL signals from the remote unit 102. For example, the processor 302 may control the radio transceiver 310 (~of base station) to receive a RRC Connection Request and transmit an RRC Connection Setup message. The processor 302 (~of base station (~base unit 104 in Fig. 3)) may further identify an application category parameter included in a received RRC Connection Setup Complete message and select a network slice 112 based on the application category parameter”; Fig. 2, “Processor 202” controlling “Transceiver 210”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Salkintzis with the teaching of R2-1707749 in order to enable a UE to both select a desired network slice (based on some criteria) and to attach to the selected network slice (Salkintzis [0048]).
 		 The combination does not explicitly teach wherein the RRC connection setup complete message includes information on a network slice for the terminal, in case that the selected core network type is the 5GC.
	However, Centonza teaches wherein an RRC connection setup complete message includes information on a network slice for a terminal, in case that a selected core network type is a 5GC (pg. 20 lines 18-21, “different identifiers may be transmitted to the RAN node 12 in one single message or may be transmitted in a plurality of messages, such as e.g. transmitting the S-TMSI in a RRC Connection Request message and the PLMN-ID, the slice ID and the NAS-PDU in a RRC Connection Setup Complete message”; pg. 17 lines 15-23, “the first network slice node 13 supports the first set of functionalities out of the total set of functionalities in the first network of the communication network, which first set of functionalities belongs to the first network slice of the first network, and is separated from another set of functionalities out of the total set of functionalities in the first network. A first network comprises one or more first network nodes 15, such as first core network nodes 19 e.g. Radio Software Defined Networking (SDN) nodes, MMEs, S-GWs, Serving GPRS Support Nodes (SGSN), or corresponding nodes in e.g. a 5G network or similar”).
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Centonza with the teaching of R2-1707749 as modified by Salkintzis in order to enable business expansion, i.e. improve the operator’s ability to serve other industries by offering connectivity services with different network characteristics, such as e.g. performance, security, robustness, and/or complexity (Centonza pg. 7 lines 8-11).
 	 	The combination does not explicitly teach controlling the transceiver to transmit, to the terminal, an RRC message including information for re-directing the terminal to another core network type.
	 However, Quan teaches controlling a transceiver to transmit, to the terminal, an RRC message including information for re-directing the terminal to another core network type (pg. 28 pars. 9-10, “The e-eNB (~base station) generates a core network relocation indication message and sends the message to the UE (~terminal). The core network relocation indication message is used to indicate that the UE switches from accessing the Ng-core to accessing the EPC (~information for re-directing a terminal to another core network type), and the message is sent by using an RRC message”; pg. 46, “access network device (~base station), comprising: a transceiver unit”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Quan with the teaching of R2-1707749 as modified by Salkintzis and Centonza in order avoid the service delay and improve the user experience when the terminal is connected or attempts to connect to the core (Quan pgs. 2-3).

Regarding claim 14, R2-1707749 in view of Salkintzis, further in view of Centonza, and further in view of Quan teaches the base station of claim 13,
wherein the system information is received by an access stratum (AS) layer of the terminal (R2-1707749 sect. 2.2, “UE … switch from one PLMN to another … AS reads cell system information and passes it to NAS”), and
wherein, if the system information is received, the AS layer provides the NAS layer with the PLMN list (R2-1707749 sect. 2.2, “for the UE to select and switch to a different CN type depending on the available PLMNs (~a public land mobile network (PLMN) list) and CN types obtained from the cell system information … UE has a set of PLMN preferences and can switch from one PLMN to another depending on provided preferences and available PLMN information. In fact, as already decided by RAN WG2, the CN type is going to be an additional property of broadcast PLMN data, so it is more than logical that we utilize exactly the same framework for selecting the CN type. The AS reads cell system information and passes it to NAS, while NAS makes a joint decision for PLMN and CN type”). 

7.	Claims 4, 8, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over R2-1707749 in view of Salkintzis, further in view of Centonza, further in view of Quan, and further in view of Kotecha (US 2018/0213466 A1).

Regarding claim 4, R2-1707749 in view of Salkintzis, further in view of Centonza, and further in view of Quan teaches the terminal method of claim 1.
The combination does not explicitly teach wherein the RRC connection request message includes an identity of the terminal and information on an establishment cause.  
However, Kotecha teaches wherein an RRC connection request message includes an identity of a terminal and information on an establishment cause ([0048], “RRC Connection Request message may include information elements corresponding to the UE identity and an RRC Establishment Cause”).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kotecha with the teaching of R2-1707749 as modified by Salkintzis, Centonza, and Quan in order to control prioritized access to network resources to provide enhanced scheduling of resources, as well as to potentially reduce bandwidth and reduce message traffic in a network (Kotecha [0012]).

Regarding claim 8, R2-1707749 in view of Salkintzis, further in view of Centonza, and further in view of Quan teaches the base station method of claim 5. 
The combination does not explicitly teach 
wherein the RRC connection request message includes information on an identity of the terminal and information on an establishment cause.  
 However, Kotecha teaches wherein an RRC connection request message includes information on an identity of a terminal and information on an establishment cause ([0048], “RRC Connection Request message may include information elements corresponding to the UE identity and an RRC Establishment Cause”).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kotecha with the teaching of R2-1707749 as modified by Salkintzis, Centonza, and Quan in order to control prioritized access to network resources to provide enhanced scheduling of resources, as well as to potentially reduce bandwidth and reduce message traffic in a network (Kotecha [0012]).

Regarding claim 12, R2-1707749 in view of Salkintzis, further in view of Centonza, and further in view of Quan teaches the terminal of claim 9.
The combination does not explicitly teach wherein the (RRC) connection request message includes an identity of the terminal and information on an establishment cause.  
However, Kotecha teaches wherein an RRC connection request message includes an identity of a terminal and information on an establishment cause ([0048], “RRC Connection Request message may include information elements corresponding to the UE identity and an RRC Establishment Cause”).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kotecha with the teaching of R2-1707749 as modified by Salkintzis, Centonza, and Quan in order to control prioritized access to network resources to provide enhanced scheduling of resources, as well as to potentially reduce bandwidth and reduce message traffic in a network (Kotecha [0012]).

Regarding claim 15, R2-1707749 in view of Salkintzis, further in view of Centonza, and further in view of Quan teaches the base station of claim 13. 
The combination does not explicitly teach wherein the RRC connection request message includes information on an identity of the terminal and information on an establishment cause.  
However, Kotecha teaches wherein an RRC connection request message includes information on an identity of a terminal and information on an establishment cause ([0048], “RRC Connection Request message may include information elements corresponding to the UE identity and an RRC Establishment Cause”).
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kotecha with the teaching of R2-1707749 as modified by Salkintzis, Centonza, and Quan in order to control prioritized access to network resources to provide enhanced scheduling of resources, as well as to potentially reduce bandwidth and reduce message traffic in a network (Kotecha [0012]).

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).








/ALEXANDER YI/
Examiner, Art Unit 2643


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643